Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.
 

Claims 1-10 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 first states “initialising the media stream playback by implementing, in parallel, the following steps of:” and then goes on to list 1) a downloading step, 2) a starting up step, 3) a second downloading step, 4) a processing step, 5) a stopping processing step, and 6) a second processing step. It is unclear from the language of the claims which of these 6 steps are to be implemented in parallel. Thus, the scope of the claims in indefinite, as none of the steps are explicitly stated as being required to be implemented in parallel, and thus it is unclear which steps are supposed to be implemented in parallel. 
Examiner recognizes that Applicant made a good faith effort to overcome this rejection based on the current amendments, i.e. adding in sections (a), (b) and (c). However, while this amendment does suggest that only the 3 steps after a dash (-) are to be performed in parallel, there is still nothing in the claim language that definitively requires as much.
Examiner would welcome an interview during which this topic could be discussed, and proposed solutions suggested.
For the instant Office Action, Examiner is assuming that Applicant is referring to the first 3 steps, in order for Examiner to be able to provide a prior art rejection. Appropriate correction or explanation is required.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 4-5, states “a manifest including several segments corresponding to a startup section and adapted segments. It is unclear from this language what “corresponding to” is meant to modify. That is, does the manifest include a) several segments corresponding to a startup section, and b) adapted segments? Or, does the manifest only include several segments, which correspond to a) a startup section and b) adapted segments? Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (Pub. No.: 2012/0331167) in view of Bhargava et al. (Pub. No.: US 2016/0316361).
Regarding claim 1, Hunt discloses a method for a playback, by a receiver terminal, of a media stream with fast access to free-to-air content wherein, the media stream is streamed according to an adaptive streaming protocol, the media stream is described by a manifest including several segments corresponding to a startup section and adapted segments, each segment corresponding to different physical characteristics and the segments of the startup section are of a lower quality than the adapted segments, the method comprising (as a method claim, any language prior to this section of the claim is in the preamble, and thus is not further limiting, unless it is referred to by antecedence later in the claim. Thus, as quality is not mentioned in the remainder of the claim, the limitation describing lower quality is not required. However, in the interests of compact prosecution, Examiner points out that Hunt discloses as much in para. [0029], stating “for a particular video stream, the video stream encoder 216 encodes the video stream to different constant bitrates to generate multiple encoded video streams, each encoded video stream associated with a different constant bitrate and, thus, having a different quality.”) (a) initialising the media stream playback by implementing, in parallel (para. [0032]; “The user may initiate transfer of the protected digital media content while viewing the unprotected digital media content for the same title;” para. [0059]; “FIG. 5B is a flow diagram 560 of method steps for playing the fast start streams 302 or the fast start streams 410 and transitioning to the protected streams 300 or 400, respectively, according to one embodiment of the invention.” Although the method steps are described in conjunction with the systems for FIGS. 1, 2 and 5A, persons skilled in the art will understand that any system configured to perform the method steps, in any order, is within the scope of the invention.” As steps 564, 566 and 568 are all performed before the playing of the fast start streams in step 570 and the acquiring of the license in step 572, it is clear that the intent of the disclosure of Hunt is to perform these actions, 564, 566 and 568, first. However, it could be argued that the disclosure of Hunt does not explicitly disclose that all three of these steps would be implemented in parallel. However, Examiner takes the position that it would have been obvious, to one of ordinary skill in the art at the time of the invention, to implement these three steps in parallel. First, “implement” can be defined as “to fulfill; perform; carry out (https://www.dictionary.com/browse/implement).” Thus, implementing these steps implies “carrying them out,” meaning the whole process of performing the step. Therefore, if there was any overlap in the carrying out of the steps, they would axiomatically be performed in parallel. As Hunt has already shown in para. [0032] that 568 and 570 may be done at the same time, where 570 being done requires that 564 has been started, and because Hunt goes on to state in para. [0059] that method steps may be performed in any order, and further because the intent of Hunt’s invention is to reduce the delay in starting up a video stream, Examiner concludes that it would have been obvious, to one of ordinary skill in the art at the time of the invention, to implement the steps in question in parallel. However, in the interests of compact prosecution, Examiner will also provide teaching that more explicitly shows that it was well-known in the art to perform operations as described in the claim in parallel.), the following steps of: downloading segments corresponding to a startup section of the manifest (Fig. 5B, element 564, paras. [0032]-[0034] and [0060]); starting up a process of acquiring a decryption key (Fig. 5B, element 566, para. [0060]), and downloading adapted segments of the media stream having an encrypted content according to the adaptive streaming protocol (Fig. 5B, element 568, para. [0061]); (b) processing the segments of the startup section of the manifest until the decryption key is obtained (Fig. 5B, element 570, para. [0061]), wherein the segments corresponding to the startup section of the manifest have a content that is accessible without using the decryption key, and (c) upon obtaining the decryption key (Fig. 5B, element 572, para. [0063]): stopping processing the segments corresponding to the startup section of the manifest, processing the adapted segments of the media stream having an encrypted content (Fig. 5B, element 578, para. [0063]).
It could be argued that Hunt does not explicitly disclose initialising the media stream playback by implementing, in parallel, the steps described above. However, in analogous art, Bhargava discloses that “[r]eferring to FIG. 3, the node device 301 perform the following tasks (in the order, in the reverse order, or in parallel): (1) connects indirectly via the sink device 302 to the cellular network, creates a security tunnel with the ePDG307, encrypts data packets, and sends the encrypted data packets to the ePDG 307; (2) sends (e.g., indirectly via the sink device 302 over the security tunnel, or directly via the cellular network) a signaling to the ePDG 307 indicative of roaming from direct-access (e.g., 3GPP-access) to indirect access (e.g., non-3GPP-access). The ePDG 307 perform the following tasks: (in the order, in the reverse order, or in parallel): (1) receives the encrypted data packets over the security tunnel from the node device 301, decrypts them, and sends them over regular protocols (e.g., the S2b-bearers) to the packet gateway 306; (2) receives the indicative signaling and sends the indicative signaling and other signaling (e.g., to modify an S2b-bearer, to modify network connections tables) via regular protocols (e.g., the S2b-bearers) to the packet gateway 306. The packet gateway 306 perform the following tasks (in the order, in the reverse order, or in parallel): (1) receives the decrypted data packets over the S2b-bearers from the ePDG 307 and sends them to the Internet; (2) receives all signaling from the ePDG 307 and update its network connection tables based on the received signaling. When the packet gateway 306 receives data packets from the Internet, it sends them over regular protocols (e.g., the S2b-bearers) to the ePDG 307, which in turn encrypts the data packets and sends the encrypted data packets over the security tunnel to the node device 301. Upon receiving the encrypted data packets, the node device 301 decrypts the data packets (para. [0096]),” which teaches that various steps involving encrypting, decrypting and sending data can be performing an any particular order, or may be performed in parallel, which shows that it was well-known in the art before the effective filing date of the claimed invention that it could be beneficial to perform certain processing steps in parallel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt to allow for initialising the media stream playback by implementing, in parallel, the steps described above. This would have produced predictable and desirable results, in that it would allow for a potentially quicker start up process.
Regarding claim 2, the combination of Hunt and Bhargava discloses the method for the playback of a media stream according to claim 1, and although it could be argued that the combination of Hunt and Bhargava does not explicitly disclose wherein the physical characteristics of the startup section are such that the segments corresponding to the startup section of the manifest are compatible for streaming with a pass-band lower than or equal to 256 kilobits per second, as Hunt discloses the claimed invention except for “wherein the physical characteristics of the startup section are such that the segments corresponding to a startup section of the manifest are compatible for streaming with a pass-band lower than or equal to 256 kilobits per second,” it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the physical characteristics to allow for such a compatibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This would have produced predictable and desirable results, in that it would allow for a well-known bitrate to be used.
Regarding claim 3, the combination of Hunt and Bhargava discloses the method for the playback of a media stream according to claim 1, and although it could be argued that the combination of Hunt and Bhargava does not explicitly disclose wherein the physical characteristics of the startup section are such that the segments corresponding to the startup section of the manifest are compatible for streaming with a pass-band lower than or equal to 1 000 kilobits per second, as Hunt discloses the claimed invention except for “wherein the physical characteristics of the startup section are such that the segments corresponding to a startup section of the manifest are compatible for streaming with a pass-band lower than or equal to 1000 kilobits per second,” it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the physical characteristics to allow for such a compatibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. This would have produced predictable and desirable results, in that it would allow for a well-known bitrate to be used.
Regarding claim 4, the combination of Hunt and Bhargava discloses the method for the playback of a media stream according to claim 1, and further discloses wherein the startup section includes, in its description, a specific marker (The term “specific marker” is so broad that any file format can be seen as falling within its scope.).
Regarding claim 5, the combination of Hunt and Bhargava discloses the method for the playback of a media stream according to claim 1, and further discloses wherein downloading the adapted segments of the media stream having an encrypted content begins at a position subsequent to that of the already downloaded startup segments (Hunt, para. [0061]-[0063]).
Regarding claim 6, the combination of Hunt and Bhargava discloses a method for the adaptive streaming of a media stream by a streaming server to a receiver terminal implementing a playback method according to claim 1, and further discloses wherein, upon receiving a request, the server implements the following steps of: analysing the nature of the requested segment (Hunt, Fig. 1, element 102, para. [0023]; “The streaming server 102 comprises one or more computer systems configured to serve download requests for digital media content files from the streaming device 108;” Fig. 4A, para. [0040]. The server axiomatically has to analyze the requests in order to know whether to send the Fast Start Streams 302 or the Protected Streams 300); when the requested segment is of the startup nature (as the requested segment could be not of the startup nature, the remainder of the limitations in this claim are not positively required, and thus not further limiting. However, in the interests of compact prosecution, Examiner will provide a redundant rejection below in which the limitations that follow are given weight.), then: searching for a previous request for the requester – if a previous request is found, calculating an age of the received request relative to the previous request, if the age is higher than a first predetermined threshold, then no answer is emitted, if no request is found, creating a tracking record including an identifier of the requester and the date of receipt of the received request, and then continuing processing the request (as this limitation depends on features that are not positively required, it is not positively required, and thus is not further limiting.).
Regarding claim 7, the combination of Hunt and Bhargava discloses the streaming method according to claim 6, and further discloses wherein a tracking record is erased if its age is higher than a second predetermined threshold (as this limitation depends on features that are not positively required, the limitations in this claim are also not positively required, and thus are also not further limiting.).
Regarding claim 8, the combination of Hunt and Bhargava discloses a non-transitory memory device including instruction codes for implementing the method according to claim 1 (this claim is rejected on the same grounds as claim 1.).
Regarding claim 9, the combination of Hunt and Bhargava discloses a receiver terminal of a media stream using an adaptive streaming protocol according to claim 1 (this claim is rejected on the same grounds as claim 1.).
Regarding claim 10, the combination of Hunt and Bhargava discloses a non-transitory computer program product including instructions which, when the program is executed by a computer, cause the same to implement the steps of the method according to claim 1 (this claim is rejected on the same grounds as claim 1.).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (Pub. No.: 2012/0331167) in view of Bhargava et al. (Pub. No.: US 2016/0316361) and Milne et al. (Pub. No.: US 2012/0005716).
Regarding claim 6, the combination of Hunt and Bhargava discloses a method for the adaptive streaming of a media stream by a streaming server to a receiver terminal implementing a playback method according claim 1, and further discloses wherein, upon receiving a request, the server implements the following steps of: analysing the nature of the requested segment (Hunt, Fig. 1, element 102, para. [0023]; “The streaming server 102 comprises one or more computer systems configured to serve download requests for digital media content files from the streaming device 108;” Fig. 4A, para. [0040]. The server axiomatically has to analyze the requests in order to know whether to send the Fast Start Streams 302 or the Protected Streams 300); but does not explicitly disclose when the requested segment is of the startup nature, then: searching for a previous request for the requester – if a previous request is found, calculating an age of the received request relative to the previous request, if the age is higher than a first predetermined threshold, then no answer is emitted, if no request is found, creating a tracking record including an identifier of the requester and the date of receipt of the received request, and then continuing processing the request. However, in analogous art, Milne discloses that “[t]he video encoder will determine an index according to the buffer status for the complexity value to be generated, and generate a main complexity value associated with the complexity index. The multiplexer will monitor the status of the corresponding queue for the video encoder and determine the bit rate based on the main complexity value or the look-ahead complexity value (para. [0037]),” wherein “the video multiplexer enters into a start up state if the main complexity value and the at least one look-ahead complexity value are not received more than a number of times exceeding a threshold (claim 10),” which teaches that a system can be programmed to exit a start-up mode in the instance where a predetermined threshold is breached. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt and Bhargava to allow for when the requested segment is of the startup nature, then searching for a previous request for the requester, and if a previous request is found, calculating an age of the received request relative to the previous request, if the age is higher than a first predetermined threshold, then no answer is emitted. This would have produced predictable and desirable results, in that it would allow for the start-up segments to only be allowed to continue for a certain predetermined amount of time, as intended with any start-up system.
Regarding claim 7, the combination of Hunt, Bhargava and Milne discloses the streaming method according to claim 6, and further the limitation wherein a tracking record is erased if its age is higher than a second predetermined threshold is not positively required, as this limitation depends on features that are not positively required, and thus are also not further limiting.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Bhargava, as well as by the new and previously presented 35 USC § 112 rejections.


Conclusion
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        November 18, 2022